UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-31121 AVISTAR COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 88-0463156 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1875 South Grant Street, 10TH Floor, San Mateo, CA 94402 (Address of principal executive offices) (Zip Code)) Registrant's telephone number, including area code: (650) 525-3300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "accelerated filer," "large accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox At May 1, 2009, 34,756,861 shares of common stock of the Registrant were outstanding. AVISTAR COMMUNICATIONS CORPORATION INDEX PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Omitted 21 Item 4T. Controls and Procedures 21 PART II. OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submissions of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS as of March 31, 2009 and December31, 2008 (in thousands, except share and per share data) March 31, 2009 December31, 2008 (unaudited) Assets: Current assets: Cash and cash equivalents $ 475 $ 4,898 Accounts receivable, net of allowance for doubtful accounts of $20 at March 31, 2009 and December 31, 2008, respectively 1,307 2,701 Inventories 263 307 Deferred settlement and patent licensing costs 782 1,100 Prepaid expenses and other current assets 258 320 Total current assets 3,085 9,326 Property and equipment, net 271 310 Other assets 157 157 Total assets $ 3,513 $ 9,793 Liabilities and Stockholders’ Equity (Deficit): Current liabilities: Line of credit $ 3,600 $ 7,000 Convertible debt 7,000 — Accounts payable 693 579 Deferred income from settlement and patent licensing 3,376 4,751 Deferred services revenue and customer deposits 1,906 3,687 Accrued liabilities and other 1,313 1,382 Total current liabilities 17,888 17,399 Long-term liabilities: Long-term convertible debt — 7,000 Other liabilities 27 23 Total liabilities 17,915 24,422 Commitments and contingencies (Note 9) Stockholders’ equity (deficit): Common stock, $0.001 par value; 250,000,000 shares authorized at March 31, 2009 and December31, 2008; 35,939,736 and 35,750,680 shares issued including treasury shares at March 31, 2009 and December 31, 2008, respectively 36 36 Less: treasury common stock, 1,182,875 shares at March 31, 2009 and December31, 2008, at cost (53 ) (53 ) Additional paid-in-capital 98,148 97,506 Accumulated deficit (112,533 ) (112,118 ) Total stockholders’ equity (deficit) (14,402 ) (14,629 ) Total liabilities and stockholders’ equity (deficit) $ 3,513 $ 9,793 The accompanying notes are an integral part of these financial statements. 3 AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS for the three months ended March 31, 2009 and 2008 (in thousands, except per share data) Three Months Ended March 31, March 31, 2009 2008 (unaudited) Revenue: Product $ 1,347 $ 249 Licensing 120 154 Services, maintenance and support 1,163 748 Total revenue 2,630 1,151 Costs and Expenses: Cost of product revenue* 375 359 Cost of services, maintenance and support revenue* 802 519 Income from settlement and patent licensing (1,057 ) (1,057 ) Research and development* 911 1,851 Sales and marketing* 723 1,329 General and administrative* 1,223 1,878 Total costs and expenses 2,977 4,879 Loss from operations (347 ) (3,728 ) Other (expense) income: Interest income 6 46 Other (expense) income, net (74 ) (85 ) Total other (expense) income, net (68 ) (39 ) Net loss $ (415 ) $ (3,767 ) Net loss per share - basic and diluted $ (0.01 ) $ (0.11 ) Weighted average shares used in calculating basic and diluted net loss per share 34,698 34,532 *Including stock based compensation of: Cost of product, services, maintenance and support revenue $ 60 $ 7 Research and development 167 63 Sales and marketing 56 (36 ) General and administrative 199 113 The accompanying notes are an integral part of these financial statements. 4 AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS for the three months ended March 31, 2009 and 2008 (in thousands) ThreeMonthsEnded March 31 March 31 2009 2008 (unaudited) Cash Flows from Operating Activities: Net loss $ (415 ) $ (3,767 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 59 131 Stock based compensation for options issued to consultants and employees 482 147 Provision for doubtful accounts — 10 Changes in assets and liabilities: Accounts receivable 1,394 (195 ) Inventories 44 (64 ) Prepaid expenses and other current assets 62 11 Deferred settlement and patent licensing costs 318 318 Other assets — (2 ) Accounts payable 114 (325 ) Deferred income from settlement and patent licensing and other (1,371 ) (1,376 ) Deferred services revenue and customer deposits (1,781 ) (160 ) Accrued liabilities and other (69 ) 450 Net cash used in operating activities (1,163 ) (4,822 ) Cash Flows from Investing Activities: Maturities of short-term investments — 799 Purchase of property and equipment (20 ) (35 ) Net cash (used in) provided by investing activities (20 ) 764 Cash Flows from Financing Activities: Line of credit payments (3,900 ) (1.100 ) Proceeds from line of credit 500 7,000 Net proceeds from issuance of common stock 160 56 Net cash (used in) provided by financing activities (3,240 ) 5,956 Net (decrease) increase in cash and cash equivalents (4,423 ) 1,898 Cash and cash equivalents, beginning of period 4,898 4,077 Cash and cash equivalents, end of period $ 475 $ 5,975 The accompanying notes are an integral part of these financial statements. 5 AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.
